DETAILED ACTION

Claims

The amendments to claims 1, 10, 1 and 20 have been accepted.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 79-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication to Jarema, III et al. (US 2015/0227267) in view of that which would have been obvious to one of ordinary skill in the art.
In terms of claim 1, Jarema teaches a wall-mountable jukebox system (see Figure 1) comprising a jukebox chassis (16, 18) comprising digital jukebox processing circuitry and storage (see Figures 6 and 7, elements 22, 26, 28, 29, paragraphs [0025] and [0026]), a display screen (52) and at least one payment collection device (46, 50), and an enclosure (12) for the jukebox chassis, the enclosure having a first opening through which the display screen is exposed and a second opening (48) for inserting 
However, the display screen (52) and payment collection device (46) of Jarema are attached to the enclosure (12), such that when the enclosure is unlocked or detached from the chassis, it is not detached from the chassis elements (i.e. display screen and payment collection device). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to detach the elements from the enclosure, given it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Further, it would have been obvious to have the display screen and payment collection device attached instead to an inner surface of the chassis, given it has been held that mere reversal of parts has been held to be an obvious expedient. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient. In the instant case, having the screen and collection device attached to the inner portion of the chassis and not merely positioned within the chassis when the enclosure is closed/attached/ locked). 
As for claim 2, Jarema again teaches the enclosure detachable from the chassis (see Figures 5 and 6 and paragraph [0021]). Therefore, obviousness stands for the reasons cited above. 
As for claim 3, Jarema teaches sliding the enclosure and chassis apart, along supports (17) (see paragraph [0033]). Therefore, obviousness stands for the reasons cited above. 
As for claim 4, Jarema teaches a front section of the chassis comprising the display and payment collection device and a rear section comprising the circuitry and storage (see Figures). Therefore, obviousness stands for the reasons cited above. 
As for claim 6, Jarema teaches the presence of lights, used to attract attention (see paragraph [0026]), but fails to explicitly teach the lights defining a border and varying patterns and colors. Given Jarema teaches the ability to incorporate lights into the design of the jukebox and program them to light up to attract attention accordingly, it would have been an obvious matter of design choice to provide them in a specific configuration as claimed.
As for claim 7, Jarema teaches accepting payment through wireless communication with the controller (see end of paragraph [0035]). Therefore, obviousness stands for the reasons cited above. 
As for claim 9, Jarema again teaches a lock (34) and opening to access said lock. Therefore, obviousness stands for the reasons cited above. 
As for claim 10, Jarema teaches two separate doors (the front face of the enclosure and side door (38) each including a lock (34, 40) configured to secure said doors and provide access to the payment collection device (see Figures 5 and 6). Therefore, obviousness stands for the reasons cited above. 
As for claim 11, Jarema teaches the screen (52) incorporated into the front door, and wherein both doors can be opened while the enclosure is attached to the chassis (see Figures 5 and 6). Therefore, obviousness stands for the reasons cited above. 
As for claim 12, Jarema teaches providing access to the payment collection device through door (38), without allowing access to the circuitry, which is obscured if the front door is closed. Therefore, obviousness stands for the reasons cited above. 
As for claim 13, Jarema teaches, when closed, the front door being substantially flush, and configured, when opening, to partially recess down a front surface of the chassis (see Figures 5 and 6), and use cantilever movement enabled by hinges and/or latches (see paragraphs [0031]-[0034]). Jarema fails however, to explicitly teach the door articulating upwards. It would have been an obvious matter of design choice to provide the door opening with the bottom edge moving upward instead of the top edge being pulled outward and down, since applicant has not disclosed that the upward articulation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the opening motion of Jarema. 
As for claim 14, Jarema teaches the lock (34) releasing the enclosure from the chassis and shows the front door flush with the front surface when locked (see Figures 1, 2 and 9). Therefore, obviousness stands for the reasons cited above.
As for claim 15, Jarema again teaches a side locking door (38). Therefore, obviousness stands for the reasons cited above.
As for claim 16, Jarema again teaches a lock (40) on said side door (38). Therefore, obviousness stands for the reasons cited above.
As for claim 17, Jarema again teaches wireless communication with the controller (see paragraph [0035]) and also network communication between multiple jukeboxes (see paragraph [0027]), but fails to explicitly teach control of the device through a mobile application or the ability to send messages from the jukebox. The US patent application publications to Dion et al. (US 2008/0168807) (see paragraph [0070]) and Brillon et al. (US 2007/0247979) (see paragraphs [0158], [0161] and [0163]) teach communication between an entertainment device and a mobile device and also the sending and receiving of messages between said device and mobile device. Therefore, using the wireless communication and network communication abilities of Jarema, it would have been obvious to one of ordinary skill in the art to adjust for communication between the jukebox and a mobile device. 
As for claim 18, constructing the enclosure from a wooden barrel is a mere matter of design choice and it would have been obvious to choose any desired outward look or material without effecting the functionality of device.
In terms of claim 19, the same reasoning applied in the rejection of apparatus claim 1, mutatis mutandis, applies to the subject-matter of method claim 19, given the apparatus is considered inseparable from the method of making/providing the apparatus.
In terms of claim 20, Jarema, and that which would have been obvious to one of ordinary skill in the art, again teach a jukebox as discussed above, comprising a wall mounted chassis (16, 18), processing circuitry (22, 26, 28, 29) enclosed in said chassis, payment collection devices (46, 50) and a display screen (52), such that access to said payment collection devices is provided by moving the display screen (see Figures 5 and 6), wherein the front of the chassis is surrounded by an enclosure (12), such that the display (52) is exposed through an opening of the enclosure, the enclosure can be detachable (see paragraph [0021]), the jukebox chassis comprises a lock (34), and the components of the chassis exposed by openings are limited to the display (52), access to inputs (48, 50) to payment collection devices (46) and the lock (34) (see paragraphs [0002]-[0004], [0020]-[0022], [0025], [0026], [0029], [0031], [0033], [0035] and [0036]). And again, providing for the enclosure to be detached from the jukebox chassis when unlocked would have been obvious for the reasons cited above in claim 1.
As for claims 21 and 22, Jarema further teaches a lock (34) to secure the display screen to the chassis, wherein the display is integrated into a door (12). Therefore, obviousness stands for the reasons cited above.
In terms of claim 24, Jarema teaches a wall mountable jukebox enclosure comprising a front facing surface (12), a first opening to expose a display screen (52) of 

Response to Arguments

Applicant’s arguments, filed 1/20/2021, have been fully considered and the rejection has been amended accordingly above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        2/26/2021